Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of January 29, 2016 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (in its individual capacity,
“Oxford”; and in its capacity as Collateral Agent, “Collateral Agent”), the
Lenders listed on Schedule 1.1 thereof from time to time including Oxford in its
capacity as a Lender (each a “Lender” and collectively, the “Lenders”), and
SENSEONICS, INCORPORATED with an office located at 20451 Seneca Meadows Parkway,
Germantown, Maryland 20876 and SENSEONICS HOLDINGS, INC., a Delaware corporation
with offices located at 20451 Seneca Meadows Parkway, Germantown, Maryland 20876
(individually and collectively, jointly and severally, “Borrower”).

 

WHEREAS, Collateral Agent, Borrower and the Lenders party thereto from time to
time have entered into that certain Loan and Security Agreement, dated as of
July 31, 2014 (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”) pursuant to which the Lenders have provided to Borrower
certain loans in accordance with the terms and conditions thereof; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.              Definitions. Capitalized terms used herein but not otherwise
defined shall have the respective meanings given to them in the Loan Agreement.

 

2.              Section 2.2(b) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

(b)                                 Repayment. Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date of each Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date. Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
thereof. Commencing on the Amortization Date, and continuing on the Payment Date
of each month thereafter, Borrower shall make consecutive equal monthly payments
of principal and interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan then outstanding,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule with respect to the Term Loans equal to (A) thirty-six (36)
months if the CE Mark Approval Event occurs, and (B) forty months if the CE Mark
Approval Event does not occur. All unpaid principal and accrued and unpaid
interest with respect to each Term Loan is due and payable in full on the
Maturity Date. Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).

 

3.              Section 13.1 of the Loan Agreement is hereby amended by amending
and restating the following definitions therein as follows:

 

“Amortization Date” is, April 1, 2016, if the CE Mark Approval Event does not
occur, and August 1, 2016, if the CE Mark Approval Event does occur.

 

“CE Mark Approval Event” means the receipt by Borrower of approval for CE Mark,
on or before (i) March 4, 2016, if the Second Equity Event has not occurred by
such date, or (ii) March 31, 2016, if the Second Equity Event occurs on or
before March 4, 2016 (provided that no Event of Default shall have occurred and
be continuing when Borrower received such approval) and the receipt by
Collateral Agent of evidence thereof that is reasonably acceptable to Collateral
Agent on or before such date.

 

--------------------------------------------------------------------------------


 

“Final Payment Percentage” is Nine and Four-Tenths percent (9.40%), if the CE
Mark Approval Event does not occur, and Ten percent (10.00%), if the CE Mark
Approval Event does occur.

 

“Second Equity Event” is the receipt by Borrower after the consummation of the
Equity Event and on or after January 29, 2016, of unrestricted net cash proceeds
of not less than Two Million Five Hundred Thousand Dollars ($2,500,000.00) from
the issuance and sale by Borrower of its equity securities, or of its unsecured
subordinated convertible debt to Energy Capital, LLC or one or more of its
affiliates.

 

“Third Draw Period” is the period commencing on the later of the occurrence of
the Equity Event and the CE Mark Approval Event and ending on the earlier of
(i) March 4, 2016, if the Second Equity Event does not occur by March 4, 2016,
(ii) March 31, 2016, if the Second Equity Event occurs by March 4, 2016, (iii)
the date that is thirty days after the first date by which both the Equity Event
and the CE Mark Approval Event have occurred and (iv) the occurrence of an Event
of Default; provided, however, that the Third Draw Period shall not commence if
on the date of the occurrence of the Equity Event or the CE Mark Approval Event,
an Event of Default has occurred and is continuing; provided, further, that
unless both the Equity Event and the CE Mark Approval Event have occurred before
March 4, 2016, the Third Draw Period shall not commence.

 

4.              Limitation of Amendment.

 

a.              The amendments set forth in Sections 2 through 3 above are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right, remedy or obligation which Lenders or
Borrower may now have or may have in the future under or in connection with any
Loan Document, as amended hereby.

 

b.              This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect. For the avoidance of doubt, this Amendment shall be considered part of
the Loan Documents.

 

5.              To induce Collateral Agent and Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Collateral Agent and
Lenders as follows:

 

a.              Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all respects as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;

 

b.              Borrower has the power and due authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

c.               The organizational documents of Borrower delivered to
Collateral Agent on the Effective Date, and updated pursuant to subsequent
deliveries by the Borrower to the Collateral Agent, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

d.              The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

e.               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not

 

2

--------------------------------------------------------------------------------


 

contravene (i) any law or regulation binding on or affecting Borrower, (ii) any
contractual restriction with a Person binding on Borrower, (iii) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (iv) the
organizational documents of Borrower;

 

f.                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

g.               This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

6.              Except as expressly set forth herein, the Loan Agreement shall
continue in full force and effect without alteration or amendment. This
Amendment and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements.

 

7.              This Amendment shall be deemed effective as of the Amendment
Date upon (a) the due execution and delivery to Collateral Agent of this
Amendment by each party hereto, and (b) Borrower’s payment of all Lenders’
Expenses incurred through the date hereof, which may be debited (or ACH’d) from
any of Borrower’s accounts.

 

8.              This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument.

 

9.              This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York.

 

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

 

BORROWER:

 

SENSEONICS, INCORPORATED

 

 

By

/s/ R. Don Elsey

 

Name:  R. Don Elsey

Title:    CFO

 

BORROWER:

 

SENSEONICS HOLDINGS, INC.

 

By

/s/ R. Don Elsey

 

Name:  R. Don Elsey

Title:    CFO

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President - Finance, Secretary & Treasurer

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 